PER CURIAM
The respondent-petitioner ("H.M.P.") requested a full order of protection against appellant-respondent ("C.S.V.") based on abuse by harassment under § 455.010. The trial court entered a judgment granting a full order of protection to H.M.P. Finding there is sufficient evidence to support this judgment, we affirm.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).